 



Ex. 10.5

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT (TRANCHE C)

     THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (TRANCHE C) dated as of
February 28, 2005 (the “Third Amendment”), is entered into by and among
SILVERLEAF RESORTS, INC., a Texas corporation (the “Borrower”), the parties,
including TEXTRON FINANCIAL CORPORATION (“TFC”), a Delaware corporation, which
execute and deliver this Agreement in their respective capacities as lenders
hereunder (collectively, the “Lenders” and each, individually, a “Lender”), and
TEXTRON FINANCIAL CORPORATION as facility agent and collateral agent (the
“Agent”).

W I T N E S S E T H:

     WHEREAS, Borrower is engaged in the business of acquiring, constructing,
developing, owning, managing, selling and otherwise dealing with Intervals at
the Resorts (as each such term is hereafter defined);

     WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of April 17, 2001, as amended and as amended hereby (the
“Loan Agreement”), pursuant to which the Borrower executed its Secured
Promissory Note in favor of the Lender in the amount of $10,200,000.00, (the
“Original Note”);

     WHEREAS, Lender and Borrower amended the Loan Agreement with the First
Amendment to Loan and Security Agreement dated as of April 30, 2002, (the “First
Amendment”), to, among other things: (i) restructure and modify the Loan,
including separating the Loan into two separate components – the Revolving Loan
Component in the amount of up to $8,060,00.00 and the Term Loan Component in the
amount of up to $2,140,000.00; (ii) reduce the amount of the Commitment; and
(iii) replace the Original Note with a Revolving Loan Component Note and a Term
Loan Component Note;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Amendment dated March 27, 2003 to reinstate the maximum allowable ratio of
Marketing and Sales Expenses to the Borrower’s net proceeds from the sale of
Intervals to a ratio of .550 to 1;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Agreement dated September 25, 2003 to exclude the $28,711,000 increase in
Borrower’s allowance for doubtful accounts during the quarter ended March 31,
2003 from the calculations of EBITDA, the Interest Coverage Ratio and
Consolidated Net Income under the Loan Agreement and to approve the retirement
of certain subordinated notes with a face value of $7,620,000;

     WHEREAS, Borrower entered into: (i) a Letter Agreement with TFC dated
November 17, 2003 (the “November Letter Agreement”); (ii) an amendment to the
Heller Documents dated November 21, 2003; and (iii) an amendment to the
Sovereign Documents dated October 1, 2003;

 



--------------------------------------------------------------------------------



 



each for the purpose of, among other things, waiving certain Events of Default
that may have arisen under the Loan Agreement, the Heller Documents and the
Sovereign Documents described therein, respectively;

     WHEREAS, TFC and Borrower entered into a Second Amendment to Loan and
Security Agreement dated as of December 19, 2003 (the “Second Amendment”) to,
among other things, restructure and modify the Loan, including reducing the
Commitment, as defined in the First Amendment, to (i) $6,245,400.00 for the
Revolving Loan Component; and (ii) $1,680,000.00 for the Term Loan Component,
for a total Commitment under this Agreement of $7,925,400.00 and to reduce the
aggregate Commitment under the Loan Agreement, the Tranche A Credit Facility,
the Tranche B Credit Facility, and the Tranche C Facility, as such terms are
defined in the Loan Agreement, to $95,000,000.00 for the Revolving Loan
Component and $24,000,000.00 for the Term Loan Component;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Amendment dated March 5, 2004 to clarify the definition of “Inventory Loan” and
the Maximum Obligation of TFC under the Loan Agreement, the Tranche A Credit
Facility, the Tranche B Credit Facility and the Inventory Loan;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant a Letter
Amendment dated July 30, 2004 to modify the definition of Collateral in
connection with the amendments to the Sovereign Facility dated as of July 30,
2004; and

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms. All capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement.

2. Elimination of Requirement for Business Plan. The Loan Agreement is modified
in part to add the following provision:

“Elimination of Requirement for Business Plan. Provided no Event of Default or
condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, the requirement for Borrower
to maintain and adhere to the Business Plan is eliminated in all respects from
and after the date that: (i) the Term Loan Component has been paid in full; and
(ii) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Lender.”

3. Definitions. Section 1.1 is hereby amended in part to add the following new
paragraphs:

2



--------------------------------------------------------------------------------



 



“(cccccc) Backup Servicing Agreement. Shall mean that certain Backup Servicing
Agreement dated as of April 10, 2001, as amended by the First Amendment to the
Backup Servicing Agreement dated as of April 30, 2002.”

“(dddddd) Declarant Rights. Shall mean the rights of the declarant described on
Schedule 1.1(c) attached hereto.”

“(eeeeee) Management Agreement. Shall mean that certain Management Agreement by
and between Silverleaf Club and Silverleaf Resorts, Inc. dated as of March 28,
1990 as amended to date.”

“(ffffff) Utility Purchase Agreement. Shall mean that certain Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004.”

“(gggggg) Utility Rights. Shall mean the Facilities, Real Property and
Utilities, as those terms are defined in the Utility Purchase Agreement, that
are part of the Additional Resort Collateral.”

4. Release of Additional Resort Collateral and Sovereign Collateral. Section 3
is hereby amended in part to add the following new Section 3.15:

“3.15 Release of Liens. Notwithstanding anything contrary in the Loan Agreement,
and provided no Event of Default or condition, omission or act which, with the
passage of time, notice or both, would constitute an Event of Default, has
occurred:

(a) the Utility Rights shall be released from the Lien of the security interest
granted to Lender hereunder on the date that: (i) the sale of the Utility Rights
is closed pursuant to the Utility Purchase Agreement; and (ii) the net proceeds
of such sale in an amount not less than thirteen million dollars ($13,000,000)
is transferred to Lender to be held in escrow until March 31, 2005, on which
date Lender shall apply such proceeds to the Revolving Component of this Loan,
the Tranche A Credit Facility, and the Tranche B Credit Facility, or sooner if
required by Lender to make a contractually obligated payment under the Loan
Facilities;

(b) the Additional Resort Collateral, except for the Declarant Rights and the
Management Agreement, shall be released from the Lien of the security interest
granted to Lender hereunder on the date that the Term Loan Component has been
paid in full;

(c) all collateral securing the Sovereign Facility, which shall mean the Notes
Receivable and related Mortgages exclusively assigned to Sovereign in connection
with an advance under its loan documents, shall be released from the Lien of the
security interest granted to Lender hereunder on the date that: (i) the Term
Loan

3



--------------------------------------------------------------------------------



 



Component has been paid in full; (ii) Borrower has achieved the net income
projection for the six months ending December 31, 2004 and exceeded by 10% the
net income projection for the fiscal year ending December 31, 2004, as those net
income projections appear in the Business Model dated November 13, 2003, such
net income results to be evidenced by audited Financial Statements delivered by
Borrower to Lender; and (iii) all Collateral is released from any lien granted
to Sovereign pursuant to the Sovereign Documents; and

(d) the Declarant Rights and the Management Agreement shall be released from the
Liens of the security interest granted to Lender hereunder on the date that:
(i) the Term Loan Component has been paid in full; (ii) Borrower has achieved
the net income projection for the six months ending December 31, 2004 and
exceeded by 10% the net income projection for the fiscal year ending
December 31, 2004, as those net income projections appear in the Business Model
dated November 13, 2003, such net income results to be evidenced by audited
Financial Statements delivered by Borrower to Lender; (iii) Borrower files a
negative pledge in a form acceptable to Lender in the land records for each
Resort that neither Declarant Rights nor the Management Agreement will be
assigned, transferred, or encumbered; and (iv) the Declarant Rights and the
Management Agreement are also released from any lien granted to Sovereign
pursuant to the Sovereign Documents. Notwithstanding anything herein to the
contrary, to the extent that the Declarant Rights or Management Agreement have
not already been released from any lien granted to Lender hereunder, on the date
that the maximum aggregate Commitment under this Agreement, the Tranche A Credit
Facility, and the Tranche B Credit Facility has been reduced to $82,000,000.00
for the Revolving Loan Component, the Declarant Rights and Management Agreement
shall be released from the Lien of the security interest granted to Lender
hereunder, provided that: (1) Borrower files a negative pledge in a form
acceptable to Lender in the land records for each Resort that neither the
Declarant Rights nor the Management Agreement will be assigned, transferred, or
encumbered and (2) the Declarant Rights and Management Agreement are also
released from any lien granted to Sovereign pursuant to the Sovereign Documents.

5. Tangible Net Worth. Provided that: (i) no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has occurred; and (ii) Tangible Net Worth as of
December 31, 2004 meets or exceeds the requirement of the existing
Section 7.1(aa)(i) Tangible Net Worth Covenant, Section 7.1(aa)(i) will be
deleted in its entirety and replaced with the following new Section 7.1(aa)(i),
on the date that: (1) the Term Loan Component has been paid in full; and
(2) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Lender:

“(i) Tangible Net Worth. Borrower shall at all times have and maintain Tangible
Net Worth in an amount which shall not be less than an amount

4



--------------------------------------------------------------------------------



 



equal to the Tangible Net Worth as stated in the annual audited financial
statements as of December 31, 2004 plus (A) fifty percent (50%) of the aggregate
amount of proceeds received by Borrower after December 31, 2004 in connection
with (1) each issuance by Borrower of any class or classes of capital stock
after December 31, 2004, except for stock issued to retire existing unsecured
subordinated debt, and (2) each incurrence of unsecured subordinated debt after
December 31, 2004, except for unsecured debt issued to retire existing unsecured
subordinated debt, plus (B) fifty percent (50%) of the aggregate amount of net
income (calculated in accordance with GAAP) of Borrower after December 31,
2004.”

6. Elimination of Requirement for Standby Manager, Resort Consultant and Standby
Servicer. Section 7.1 is hereby amended in part to add the following new
paragraph:

“7.1 (dd) Elimination of Requirement for Standby Manager, Resort Consultant and
Standby Servicer. Provided no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, the Standby Management Agreement shall be released from
the security interest granted to Lender hereunder and Borrower may terminate the
agreement with the Standby Manager and Resort Consultant required under Section
7.1(w), and may amend the agreement with the Standby Servicer required under
Section 7.1(w) to allow for Warm Backup, as that term is described in Exhibit B
to that certain Backup Servicing Agreement among Standby Servicer, Borrower, and
Agent dated as of April 10, 2001, as amended to date and, provided that: (i) the
Term Loan Component has been paid in full; (ii) Borrower has achieved the net
income projection for the six months ending December 31, 2004 and exceeded by
10% the net income projection for the fiscal year ending December 31, 2004, as
those net income projections appear in the Business Model dated November 13,
2003, such net income results to be evidenced by audited Financial Statements
delivered by Borrower to Lender; (iii) any requirement for the Standby Manager
or Resort Consultant is eliminated from the Sovereign Documents; and (iv) the
Standby Management Agreement is also released from any security interest granted
to Sovereign pursuant to the Sovereign Documents.”

7. Limitation on Other Debt, Further Encumbrances. Provided no Event of Default
or condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, Section 7.4(a) will be
deleted in its entirety and replaced with the following paragraph on the date
that: (i) the Term Loan Component has been paid in full; and (ii) Borrower has
achieved the net income projection for the six months ending December 31, 2004
and exceeded by 10% the net income projection for the fiscal year ending
December 31, 2004, as those net income projections appear in the Business Model
dated November 13, 2003, such net income results to be evidenced by audited
Financial Statements delivered by Borrower to Lender:

“7.4(a) Limitation on Other Debt, Further Encumbrances. Borrower will not obtain
financing and grant liens with respect to the Collateral, except as hereafter
provided. Notwithstanding anything herein to the contrary, Borrower may, without
first obtaining the written consent of Lender obtain financing and grant liens
with

5



--------------------------------------------------------------------------------



 



respect to any of its assets or other property except for the Collateral and
those assets or property restricted by a negative pledge provided: (i) Borrower
provides ten days prior written notice to Lender setting forth the terms and
conditions of such financing; (ii) no Event of Default or condition, omission or
act which, with the passage of time, notice or both, would constitute an Event
of Default, has occurred; (iii) such financing does not result in an Event of
Default hereunder or under or under Heller Documents, the Sovereign Documents,
DZ Documents, Bond Holder Exchange Documents or the documents evidencing any
other indebtedness of Borrower; (iv) Lender is promptly provided a copy of the
fully executed loan documents relating thereto.”

8. Subordinated Obligations. Provided no Event of Default or condition, omission
or act which, with the passage of time, notice or both, would constitute an
Event of Default, has occurred, Section 7.4(f) will be amended by adding the
following sentence to the end of such section on the date that: (i) the Term
Loan Component has been paid in full; and (ii) Borrower has achieved the net
income projection for the six months ending December 31, 2004 and exceeded by
10% the net income projection for the fiscal year ending December 31, 2004, as
those net income projections appear in the Business Model dated November 13,
2003, such net income results to be evidenced by audited Financial Statements
delivered by Borrower to Lender.

“Notwithstanding anything to the contrary in this Section 7.4(f), so long as
Borrower’s Tangible Net Worth remains in compliance with Section 7.1(aa)(i)
Borrower may: (i) retire unsecured subordinated debt with the proceeds from the
issuance of stock or the incurrence of unsecured debt, and/or (ii) declare
dividends, buy back stock, and perform other equity transactions.”

9. Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Provided no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred, Section 7.4(k) will be deleted in its entirety and replaced with
the following new Section 7.4(k), on the date that: (i) the Term Loan Component
has been paid in full; and (ii) Borrower has achieved the net income projection
for the six months ending December 31, 2004 and exceeded by 10% the net income
projection for the fiscal year ending December 31, 2004, as those net income
projections appear in the Business Model dated November 13, 2003, such net
income results to be evidenced by audited Financial Statements delivered by
Borrower to Lender:

“(k) Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Borrower may amend or modify the Sovereign Documents, the DZ
Documents, the Bond Holder Exchange Documents, the Silverleaf Finance II
Documents or the documents evidencing any other indebtedness of Borrower, and
Borrower may extend, modify, increase or terminate the DZ Facility, the Bond
Holder Exchange Transaction, the Sovereign Facility, the TFC Conduit Loan or any
other credit facility or loan, without the prior written consent of Lender,
provided Borrower provides Lender with (i) ten

6



--------------------------------------------------------------------------------



 



days prior written notice setting forth the terms and conditions thereof and
(ii) a copy of the fully executed loan documents thereof promptly after
execution.”

10. Conditions Precedent. This Amendment shall not be effective until all of the
following conditions have been satisfied:

(a) Approval of Documents. Borrower has delivered to Lender (with copies to
Lender’s counsel), and Lender has reviewed and approved in its sole discretion,
the form and content of all of the items specified in Subsections (i) through
(vii) below (the “Submissions”). Lender shall have the right to review and
approve any changes to the form of any of the Submissions. If Lender disapproves
of any changes to any of the Submissions, Lender shall have the right to require
Borrower either to cure or correct the defect objected to by Lender or to elect
not to fund any Advance. Under no circumstances shall Lender’s failure to
approve or disapprove a change to any of the Submissions be deemed to be an
approval of such Submissions. All of the Submissions shall be prepared at
Borrower’s sole cost and expense.

(i) A certificate in the form attached to the Amendment as Exhibit A-1 to be
signed by the president, vice president or secretary of the Borrower;

(ii) Copies of any amendments to the articles of incorporation/charter and
bylaws of Borrower not previously delivered to Lender, certified to be true,
correct and complete by Borrower and the Secretary of State of the State of
Texas and current certificates of good standing for Borrower for the State of
Texas and states where the Resorts are located, a current certificate of
authority to conduct business by the Secretary of State in each state in which
Borrower conducts business;

(iii) A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute the Amendment and all such documents requested by Lender in the
form attached to the Amendment as Exhibit B-1;

(iv) A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures of
the specified officers of Borrower authorized to sign this Amendment and all
such documents requested by Lender in the form attached to the Amendment as
Exhibit C-1;

(v) Fully executed closing documents from the sale of the utility rights which
comprise part of the Additional Resort Collateral pursuant to the Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004. Such sale will provide
not less

7



--------------------------------------------------------------------------------



 



than thirteen million dollars ($13,000,000) of net proceeds. Lender hereby
authorizes Borrower to consummate the sale of the utility rights subject to the
terms and conditions of this Amendment;

(vi) Closing Opinions of Counsels for Borrower;

(vii) Such other agreements, documents, instruments, certificates and materials
as Lender may request to evidence the Indebtedness, to evidence and perfect the
rights and Liens and security interests of Lender contemplated by the Loan
Documents as amended hereby, and to effectuate the transactions contemplated in
this Amendment.

(b) Conditions to Closing.

(i) Execution of this Amendment;

(ii) Execution of the amendments to the Tranche A Credit Facility, the Tranche B
Credit Facility and the Inventory Loan dated of even date herewith;

(iii) Borrower shall have delivered to Lender the Inventory Term Loan Note;

(iv) Lender shall have received evidence, in form and substance satisfactory to
Lender, that the consent of each party entitled to consent to this Amendment has
been obtained;

(v) Borrower shall have paid all fees of all Lenders in connection with this
Amendment; and

(vi) Lender shall have delivered originals of all releases of Liens contemplated
by this Amendment to Lender’s counsel to be held in escrow until such time as
Lender notifies Lender’s counsel that Borrower has satisfied all conditions and
is entitled to such releases.

11. Further Documentation. Borrower agrees to execute and deliver to Lender any
and all additional documentation as Lender may now or hereafter require in order
to effectuate the terms and conditions of this Amendment.

12. Effect of Amendment. The Loan Agreement, as herein amended, shall remain in
full force and effect.

13. Ratification and Confirmation. Except as herein expressly amended, Borrower
hereby ratifies, confirms, assumes and agrees to be bound by all of
representations, warranties, statements, covenants and agreements set forth in
the Loan Agreement and the other Loan Documents, as previously amended. The
Borrower reaffirms, restates and incorporates by reference all of the
representations, warranties, covenants and agreements made in the Loan Documents
as if the same were made as of this date. The Borrower agrees to pay the Loan
and all related expenses, as and when due and payable in accordance with the
Loan Agreement and

8



--------------------------------------------------------------------------------



 



the other Loan Documents, and to observe and perform the Obligations, and do all
things necessary which are not prohibited by law to prevent the occurrence of
any Event of Default. In addition, to further secure, and to evidence and
confirm the securing of, the prompt and complete payment and performance by the
Borrower of the Loan and all of the Obligations, for value received, Borrower
unconditionally and irrevocably assigns, pledges and grants to Lender, and
hereby confirms or reaffirms the prior granting to Lender of, a continuing First
priority Lien, mortgage and security interest in and to all of the Collateral,
except as otherwise set forth herein, whether now existing or hereafter
acquired. Also, as provided in the Loan Documents, the Loan is and shall be
further secured by the Liens and security interests in favor of Lender in the
properties and interests relating to Additional Eligible Resorts, which now or
hereafter serve as collateral security for any Obligations. Upon satisfaction of
the requirements for approval by Lender of Additional Resorts, Borrower shall
record, or cause to be recorded, such mortgages, deeds of trust, deeds to secure
debt, assignments, pledges, security agreements and UCC Financing Statements in
the appropriate public records of the state in which each Resort is located to
further evidence and perfect Lender’s Lien on the Collateral. Borrower agrees to
deliver or cause to be delivered by its Affiliates, such mortgages, deeds of
trust, deeds to secure debt, assignments, pledges, security agreements and UCC
Financing Statements as Lender may deem necessary to further evidence and
perfect the Lender’s Lien on the Collateral.

14. GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY BE
EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF ITS
CHOICE OF LAWS PRINCIPLES.

15. General Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a) Organization, Standing, Qualification. Borrower: (a) is a duly organized and
validly existing Texas corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and (b) has all requisite power,
corporate or otherwise, to conduct its business and to execute and deliver, and
to perform its obligations under, the Loan Documents.

(b) Authorization, Enforceability, Etc

(i) The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (1) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (2) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Lenders; or (3) result in a
breach of, or constitute a default by Borrower under, any indenture, loan or
credit agreement or any other

9



--------------------------------------------------------------------------------



 



agreement, document, instrument or certificate to which Borrower is a party or
by which it or any of its assets are bound or affected.

(ii) No approval, authorization, order, license, permit, franchise or consent
of, or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners’ Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.

(iii) The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

(c) No Event of Default. No Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred under the Loan Agreement as amended to date, the Tranche A
Credit Facility, the Tranche B Credit Facility, the Inventory Loan, the Heller
Facility, the Sovereign Facility, DZ Facility, Bond Holder Exchange Facility or
any other indebtedness of Borrower.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be executed on their behalf as of the day and year first written above.

              Witnessed By:       TEXTRON FINANCIAL CORPORATION
 
           
/S/ SEBASTIAN GROMOUDIN
                         

      By:   /S/ JOHN D’ANNIBALE              
/S/ GINGER HAYES
      Name:   John D’Annibale              

      Its:    
 
                    SILVERLEAF RESORTS, INC.
 
           
/S/ PATRICIA K. DOREY
                         

      By:   /S/ HARRY J. WHITE, JR.              
/S/ PENNY J. PELHAM
      Name:   Harry J. White, Jr.              

      Its:   CFO

 



--------------------------------------------------------------------------------



 



             
STATE OF CONNECTICUT
    )      

    )     ss: East Hartford
COUNTY OF HARTFORD
    )      

     At East Hartford in said County and State on this _24___day of
_February___, 2005, personally appeared _John D’Annibale___, duly authorized
___Vice President___of Textron Financial Corporation, and he acknowledged the
foregoing instrument by him signed and sealed to be his free act and deed and
the free act and deed of Textron Financial Corporation.

         
Before me:
  /S/ LAURA D’ANGELO              

  Notary Public in and for said State    

  My Commission Expires: February 28, 2009

  Commissioner of the Superior Court    

             
STATE OF TEXAS
    )      

    )     ss:
COUNTY OF DALLAS
    )      

     At _Dallas, Texas___in said County and State on this 1st day of
___March___, 2005, personally appeared ___Harry J. White, Jr. duly authorized
officer of SILVERLEAF RESORTS, INC., and he/she acknowledged the foregoing
instrument by him/her signed and sealed to be his/her free act and deed and the
free act and deed of Silverleaf Resorts, Inc., a Texas corporation, on behalf of
the corporation.

         
Before me:
  /S/ TAMMY J. MARTIN              

  Notary Public in and for said State    

  My Commission Expires: 1-6-2009    

List of Exhibits and Schedules Attached to Agreement and not filed herewith:

Ex. A-1: Borrower’s Certificate
Schedule A: Amendments or Restatements to Documents
Schedule B: Existing Resorts
Schedule C: List of Stock and Equity Interests Owned by Borrower
Schedule D: List of Litigation, Suits, Actions, Complaints, Claims or Charges
Schedule E: List of Borrower’s Executive Management
Ex B-1: Certificate of Corporate Resolutions of the Board of Directors of
Silverleaf Resorts, Inc.
Ex C-1: Certificate of Secretary of Silverleaf Resorts, Inc.

 